DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BARRY KAMENSKY,
                             Appellant,

                                    v.

     ALDI (FLORIDA) L.L.C., a Florida Limited Liability Company,
                             Appellee.

                              No. 4D20-136

                          [November 25, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. 18-22449 CACE
(02).

    Igor Hernandez of Cornish Hernandez Gonzalez, PLLC, Coral Gables,
for appellant.

   Warren B. Kwavnick, David F. Cooney and Kristin Spotts of Cooney
Trybus Kwavnick Peets, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN, JJ., and BELL, CAROLYN, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.